department of the treasury washington d c oct -6 se ot ef pe ‘73 tax exempt and government entities uics legend individuala individualb individualc individuald amount c amount d companyg trust t trust u ira x ira y state z date date date date page date date date date date date dear ms this is in response to a request dated submitted on behalf of the co- trustees of a_trust established by individual b during er lifetime and by the co-appointed personal_representatives of individual b’s estate by their authorized representative as supplemented by correspondence dated waive the 60-day rollover requirement contained in saction code the code d of the internal revenue and vt for a ruling to the authorized representative has submitted jhe following facts and representations in support of the ruling_request individual a a resident of state z was the hojder of ira x with company g at his death which occurred on date iia the date of death value of ira x was amount c death individual a was married to individual b _indiyidual a was also survived by his daughters individual c and individual d as of date bee individual a had attained age at his on date ee individual a named trust t dated date ee trust u dated date as amended as the eqyal co-beneficiaries of his ira x as amended and on date i individuals c and d the co rustees of trust t executed a partial individuals c and d as co-trustees i disclaimer of trust t’s interest in ira x on date s interest totaling amount d in ira x of trust t executed a complete disclaimer of trust both the date and the date eee disclairfiers occurred within nine months of date the date of individual a’s death both of the above-referenced disclaimers or benefit from ira x your authorized provide that trust t had not received any interest in representative has asserted that the above-referencdd disclaimers were valid within the meaning of sec_2518 of the code pursuant to the ira x document as a result of the of the disclaimed portion of ira x disclaimers individual b became the sole beneficia i as noted above trust u was the named benéficiary of of ira x individual b was the grantor of trust u an amendment to trust u prdvides individuals c and d replaced ages individual b as the trustee s of trust u article sevefith a of trust u provides in relevant part that the grantor individual b shall have the ppwer to withdraw any part or all of this trust estate upon the death of individual a individual b we d documentation which accompanied this ruling red physicians and been treated in at least at least six the date on which individual b died and date limited_to age and gas of her date of death placed in the care of individuals c and est indicates that individual b had seen two hospitals between date for a series of ailments including but not individual b had attained on or about date individual b signedjan ira account application with company on said ira account application individuals c and d acting as co-trustees of g which established ira y in the name of individual b individual b named individuals c and d equal benefidiaries of her ira documentation which supplemented this ruling_request indicates that ira trust t and on behalf of individual b directed company g however company g provided individual b and indiy iduals c and d an ira or about date be directing individual distribution withholding form which all three signed on with company g on or about date a's ira x be transferred to a non-ira account held be company g made full distribution of individual ’s ira x consisting of amount c and interest thereon to trust t and trust u in equal sharas each share totaling amount d to distribute the non-ira assets payable to trust t to individual b yiremains in existence as noted above individual b died on date which was approximately six weeks after date jel the date of the ira x distribution prior to her death because of her poor health and advanced age individual b was not awar 'that individual a’s ira x had been distributed to trusts t and u furthermore individug ls c and d only became aware of said distribution after individual b’s death as of the date pf individual b's death and as of the date x on or about date remained of this ruling_request the amounts distributed from ira in a non-ira account f nuest and signed by individual b’s an affidavit which supplemented this ruling re heath individual b had demanded payment financial investment adviser asserts that prior to her fas entitled to do under article seventh a of the portion of ira x distributed to trust u as she v juch a demand of trust u however there is no written evidence of b it is represented that amount c and the intergst thereon distributed from ira x on or will be contributed to ira y th ira set up in individual b’s name within about date days from the date on which a waiver of the 60-day rollover period is granted based on the facts and representations you rollover requirement with respect to the distribution fi interest because the failure to waive such requirem conscience equest that the service waive the 60-day jm ira x of amount c and the distributed would be against equity or good t n reue with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or - distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a or b sec_408 of the code provides in summary that the rollover rules of code sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus in short under circumstances that conform with the requirements of code sec_408 a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent’s ira into an ira set up and maintained in the name of the surviving_spouse sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code page date provides that in revproc_2003_16 2003_4_irb_38 determining whether to grant a waiver of the 60-day r d i the service will consider all relevant factg land circumstances including errors plete a rollover due to death disability committed by a financial_institution inability to co hospitalization incarceration restrictions imposed by f foreign_country or postal error the use of the amount distributed for example in the casp of payment by check whether the check was cashed and the time elapsed since the distribution occurred lover requirement pursuant to section de sec_408 and rev_proc the issue presented in this case is whether c4 eligible to roll over her deceased apply to a situation where a surviving spous tained in her name fails to do so under husband’s ira into a pre-existing ira set up and mail limited to her death within the 60-day the circumstances described above including but not period prescribed by code sec_408 in this case individual b intended to place ir a x into ira y which was set up by red inhername however due to her individual b prior to her death and which was maintaj d to effectuate her intent as noted poor health individual b relied upon individuals c ang above the actions of individuals c and d resulted in ira rd and not being placed into ira y individual b died pri i ir to being abie to correct the date distribution of ira x to trusts t and u by having such distributed amounts placed in ira x being distributed to trusts t and u y within the requisite day period a the service notes with respect to this distribuf on of amount d from ira x to trust t that the trustees of trust t had disclaimed trust t's interest in individual a’s ira x prior to said distribution as a result pursuant to the disclaimers ndividual b became the beneficiary of said interest with the right to roll over the distribution into maintained in her name either ira y or another ira set up and therefore based on the above facts pursuan to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d and interest thereon from ira x to trust t you a e granted a period of days from the issuance of this ruling letter to complete the rollover of amount d and interest thereon into ira y an ira set up and maintained in the name of indiv dual b deceased provided all other requirements of sec_408 of the code excep the 60-day requirement are met with respect to such contributions the amounts deposited into ira y will be considered rollover_contributions within the meaning of sec_408 bf the code if the rollover is made into ira y consistent designation said ira y may be maintained in the na individuals c and d equal beneficiaries thereof ith individual b’s date ie beneficiary e of individual b for the benefit of with respect to the portion of ira x amount and interest thereon distributed from ira x to trust u and placed in a non-ira account with cqmpany g as described above it is asserted that individual b had demanded payment of said portion prior to her death making such demand was required for individual b to have received the portion distributed to trust u page and as distributee to have then rolled over all or a a of the same portion into either ira y set up and maintained in her name however there is n written evidence of such a demand thus since individual b needed to have demanded trust u prior to her death in order to have received it she did so she may not be treated as the beneficiary u thus the service does not grant you an extensio distributed to trust u into ira y set up and maintain yment of the portion of ira x payable to and because there is no evidence that of the portion of ira x distributed to trust of time roll over the portion of ira x d in individual b’s name this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatme under the provisions of any other section of either the applicable thereto nt of the transaction described herein code or regulations which may be this letter is directed only to the taxpayer wha requested it sec_6110 of the code provides that it may not be used or cited as prepedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office you wish to inquire about this ruling please rontact if yt correspondence to se t ep ra t3 fax please address all esquire id sincerely ya urs le v lw rances v employee sloan manager plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
